DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                      JOSHUA SINGLETARY,

                               Appellant,

                                   v.

                       STATE OF FLORIDA,

                               Appellee.


                             No. 2D21-1845



                        September 24, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Lyann Goudie, Judge.

Joshua Singletary, pro se.

PER CURIAM.

     Affirmed. See § 782.04(2), Fla. Stat. (2003); Burttram v. State,

846 So. 2d 1201 (Fla. 2d DCA 2003); Haynes v. State, 106 So. 3d

481 (Fla. 5th DCA 2013).


CASANUEVA, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2